Title: To George Washington from Lafayette, 9 May 1799
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear general,
Vianen 9 Mai 1799

your kind and Welcome letter of the 25 december is safely arrived and as my friend Bureau de Puzy has not yet sailed, he will, along with some introductory lines, Carry these my affectionate and filial thanks—no, my dear general, it never Entered my Head to attribute your Silence to any neglect of yours, and I would have Suspected European piracies, or things much more incredible, Rather than any abatement in that friendship I have been so long used to experience, and Conscious, as far as heart Can go, to deserve—I find a greater proportion of my scribling has reached you than I had thought, and while I regret the sanguine forwardness that has deprived me of your answers, you will, I know, Readily apologize for it, as it denotes, how ardently, in spite of difficulties, I long to be in america.
yet On hearing of the interior divisions which to me appear more unnatural than to those who have witnessed their progress, on finding how much in the differences betwenn the united States and france, the later had been to blame, and how far I am, not only to influence, but Even to ascertain the dispositions of her government, I had some times, within myself, Revolved the arguments Contained in your Candid and affectionate letter—a hint from Hamilton had made me think on it—and among the tender

Motives to wish for a line from you; I had also an Expectation of your friendly advices—my own objections, However, have been hitherto Removed by the determination I have formed, & the right I may claim, not to Embroil my long Earned tranquillity with party politics—I have from my youth, head, heart, & hand been devoted to american independance and freedom—I have in Europe Served the Cause & the friends of liberty, and on the extensive & tempestuous stage of the french revolution, impressed with your letters, My dear general, and those of our friends, I have with some boldness proclaimed, and not without public approbation for three years supported the principles for which you have so gloriously fought, and so succesfully led us—and the Moment, I could not, Consistent with those principles of natural Right and public justice, hold the high station, which the Conquering ⟨fac⟩tion offered to Raise Still higher, I left to others to Reap the field of military glory I had sown—five years have I in the imperial & royal fangs, which unluckily Seized me, Expiated my services to liberty & legal order—Nor thought I, although I was rescued by the french government, and altho’ my fortune (not the three fifths spent in the cause of the people, but the remainder of the two fifths Confiscated in his name) Might depend on it, that I could any how condescend to approve arbitrariness, or caress immorality—now could not I expect that after I have heartily embraced on the american shore my old Brothers & companions, my happy visits at Mount-Vernon, my retirement on a small farm, I am too Utterly ruined to approach the Cities, will not be invaded by party stimulations?
Your opinion however My dear G[ener]al has with me, as it ever had, an immence weight—I know you long to fold me to your paternal heart, yet you advise me against your own satisfaction & mine—you are better informed, & to your judgement I am used to submit—your worthy friend Mr Murray to whom I have confidentially imparted it confesses his opinion coincides with yours, & I must confess, perhaps as a Weackness, that I am not without some distant hopes, that, altho’ an objet of proscription, I may become not quite useless to the purpose of an american negociation—I am nevertheless narrowly circumstanced as to the conveniency of an azilum—The renewal of the War, renders the right side of the Rhine, to the Eastern end of Europe, Either unsafe, or improper for me—in france, it little avails to enjoy the esteem &

benevolence of the nation, and altho’ the Batavian govt go with the people in their favour to me, it may become a matter of delicacy, which however I dont believe, to avoid comitting them with an imperious ally—hitherto I am here, on every account perfectly well, I owe not only to the conviction you have produced in me, but to an advice whatever, coming from you, to differ my intended voyage untill you have answered this letter, & I am sure you will have the Kindness to obviate the inconveniencess which these delays, perhaps by some friends misunderstood might have with respect to them, or the people at large—but in the improbable case where I would suddenly pop upon you, be certain, my dear g[ener]al that my motives should be such as to convince you of their urgency, & then I hope individual independance would be left to an harassed old friend by american parties—be pleased therefore, My dear g[ener]al to continue directing your letters to me in Europe, & to inclose them to Mr Pitcairn, the american consul in hambourg, or to Mr Murray in holland as opportunity offers.
The account you give me of internal politics, pains me great deal, the more so as knowing the superiority of your station, & the uprightness of your judgement, I am not allowed those defalcations which in party-matters are generally warranted permit me to take this opportunity, as I dont remember whether a former account made part of the received letters, to state a fact respecting Doctor logan—I happened to be in hamburg, with my wife then going to paris, when that gentleman, whom my son remembered to have seen at your house, called upon me, he was on his way to france, & having letters of recommendation to some influencing people, he told me, What, he intended, in private conversation, to represent to them respecting the injustice & impolicy of the french govt by the united states, it was indeed the very things I had lately written, & you would have expressed—it was at that time difficult for americans to have a french pass, & as the Chargé d’affaires came the same day to take leave of the family, I requested him to give one to the Doctor, since which I had from him a letter expressing hopes that came also to me from well informed friends, who added the remonstrances of an american called Logan, had had a good effect—that I would think useless to repeat, had I not seen in a paper, that the Doctor had been

blamed, & it is incumbent on me to let you know what I have to say in his favour.
While I have written to you My Dear g[ener]al that I thought the french Directory to be sincerely wishing for a reconciliation with the united states, I was impelled not by any partiality for, neither by an overrated confidence in them, but by the evidence of their interest as french Citizens, as members of govt as ennemies to great Britain, & by every information I could gather, & now, I again say that I firmly believe they wish for a reconciliation, which I know to be the warm, friendly desire, of the nation at large, so that I hope, the two Republics will come to a good understanding.
As to general politics Mr Murray will acquaint you with them—honest Men in all parties cannot but execrate the assassination of the french plenipotentiaries at Radstat, if the horrid news, we have got but yesterday is unhappily confirmed—one of them, Roberjot, who was spoken of for a Director, I particularly regret he was a sensible man, on whose good intention I could depend.
George had on his return from America acquainted me with the melancholy news that my Dear aid de Camp, your worthy nephew was no more—I heartily feel the affectionate attention he had to call after me his eldest Boy—my tenderest wishes shall ever attend what remains of that excellent Man.
What you tell me of practices which after the 10th of august were carried within the united states by agents of the Jacobine faction, I had already heard, lamented, & abhorred, such were with an immense deal of money, & too much success poured upon my enfranchissed country by the British govt that is the old doctrine of Machiavelism—how repugnant to the noble doctrine of liberty, who knows better than you, my dear G[ener]al, I have a right to say, who knows better than me.
Georges is still in paris—the late defeats have encreased his disposition, warm enough already, to serve in the army, & my friends agree in that opinion, not his mother, Georges has got a good head, & a good heart, nothing will he do but what behoves an honest friend of liberty, my advice will not go before I weigh the matter, & then I think that much confidence may be had in his own judgement.
My wife, my daughters, and Son in law, join in presenting their affectionate respects to Mrs Washington & to you my dear

g[ener]al the former is recovered & sets out for france on monday next with Virginia—our little grand Daughter is well, will your charming one accept our tender regard? With filial love & respect I am my Dear general Yours

La Fayette


Mr Frestel is now at Paris, & in good health; I need not adding the meeting made Georges, & both indeed very happy.

